496 F.2d 1198
UNITED STATES FIRE INSURANCE COMPANY, Plaintiff-Appellant,v.CHINA UNION LINES LIMITED, Defendant-Appellee.
No. 927, Docket 73-2552.
United States Court of Appeals, Second Circuit.
Argued May 9, 1974.Decided May 22, 1974.

James H. Simonson, New York City (Bigham Englar Jones & Houston, New York City, on the brief), for plaintiff-appellant.
Edward H. Duggan, Jr., New York City (Hill, Betts & Nash, Eli Ellis, Allan J. Berdon, New York City, on the brief), for defendant-appellee.
Before ANDERSON, FEINBERG and MANSFIELD, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed upon the opinion of Judge Motley.  375 F. Supp. 652 (1974).